


Exhibit 10.6
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF PERFORMANCE SHARES




The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the lululemon athletica inc. 2007 Equity Incentive Plan (the “Plan”)
and the Performance Share Agreement attached hereto (the “Agreement”), as
follows:


Participant:
______________________
Employee ID:
_____________________
Grant Date:
______________________
Grant No.:
_____________________
Target Number of Performance Shares:
______________________, subject to adjustment as provided by the Agreement.
Pre-Tax Operating Income Target:
______________________
Performance Period:
Company fiscal years ____, ____ and ____ (beginning ______ and ending ______).
Performance Share Vesting Date:
_____________________________________________, except as provided by the
Agreement.
Vested Performance Shares:
Provided that the Participant’s Service has not terminated prior to the
Performance Share Vesting Date, except as provided by the Agreement, on the
Performance Share Vesting Date the number of Vested Performance Shares (not to
exceed the Maximum Number of Performance Shares) shall be determined by
multiplying the Target Number of Performance Shares by the Pre-Tax Operating
Income Multiplier (as defined by the Agreement).
Settlement Date:
Except as otherwise provided in the Agreement, as soon as practicable on or
after the Performance Share Vesting Date (or such other date on which the Award
vests pursuant to Sections 5.4 or 8 of the Agreement), but in any event no later
than seventy four (74) days following such date.
Recoupment Policy:
The Award is subject to the terms and conditions of the Company’s Policy for
Recoupment of Incentive Compensation, as amended from time to time (the
“Clawback Policy”).



By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan, the Agreement and
the Clawback Policy, all of which are made a part of this document. The
Participant acknowledges receipt of a copy of the Plan, the Agreement, the
prospectus for the Plan and the Clawback Policy, represents that the Participant
has read and is familiar with the provisions of these documents, and hereby
accepts the Award subject to all of their terms and conditions.


LULULEMON ATHLETICA INC.                
By: ______________________                                
John E. Currie    
                            
Address:        1818 Cornwall Avenue            
Vancouver, British Columbia        Canada, V6J 1C7        


    
ATTACHMENTS:
Performance Share Agreement

Policy for Recoupment of Incentive Compensation    




--------------------------------------------------------------------------------




LULULEMON ATHLETICA INC.
PERFORMANCE SHARE AGREEMENT




lululemon athletica inc. has granted to the Participant named in the Notice of
Grant of Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to the lululemon athletica
inc. 2007 Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan (the “Plan Prospectus”) in the form most
recently prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the Plan, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
the Grant Notice, this Agreement or the Plan.
The Participant also acknowledges and agrees that the purpose of this grant of
Performance Shares is to compensate the Participant in exchange for
contributions made while actively at work. Accordingly, vesting will be deferred
for periods of leave in accordance with Section 5.2 below.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Pre-Tax Operating Income” means the earnings before other income and
taxes as reported in the Consolidated Statements of Operations of the Company
for the fiscal year of the Company coinciding with the Performance Period.
(b)    “Pre-Tax Operating Income Multiplier” means a number determined as
follows:
Percentage of Pre-Tax Operating Income Target Achieved
 
Pre-Tax Operating Income Multiplier
Less than 85%
 
0.00%
85%
 
50.00%
100%
 
100.00%
Equal to or greater than 115%
 
150.00%



The Pre-Tax Operating Income Multiplier for percentages of Pre-Tax Operating
Income Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.


(c)    “Common Shares” mean shares of Stock issued in settlement of the Award.
(d)    “Insider Trading Policy” means the written policy of the Company
pertaining to the sale, transfer or other disposition of the Company’s equity
securities by members of the Board, Officers or other employees who may possess
material, non-public information regarding the Company, as in effect at the time
of a disposition of any Common Shares.
(e)    “Performance Share” means a right to receive on the Settlement Date one
(1) Common Share, subject to further restrictions as provided by this Agreement.
(f)    “Retirement” means a Participant’s termination of service with the
Company or any Affiliate (other than a termination for Cause) after the earlier
of (i) the Participant’s completion of twenty five (25) years of such service or
(ii) the date on which the Participant reaches at least the age 55 and has
completed at least ten (10) years of such service.
(g)    “Section 409A” means Section 409A of the Code and any applicable
regulations or administrative guidelines promulgated thereunder.




--------------------------------------------------------------------------------




(h)    “Section 409A Deferred Compensation” means compensation payable pursuant
to the Award granted to a Participant subject to United States income taxation
that constitutes nonqualified deferred compensation for purposes of Section
409A.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Board. All determinations by the Board shall
be final and binding upon all persons having an interest in the Award. Any
executive officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided such
executive officer has apparent authority with respect to such matter, right,
obligation, or election. The Company intends that the Award comply with
Section 409A (including any amendments or replacements of such section), and the
provisions of this Agreement shall be construed and administered in a manner
consistent with this intent.
3.    THE AWARD.
3.1    Grant of Performance Shares. On the Grant Date, the Participant shall
acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 9. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or the Common Shares issued upon settlement
of the Performance Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company (or any
Affiliate) or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to the Company (or any Affiliate) or
for its benefit having a value not less than the par value of the Common Shares
issued upon settlement of the Performance Shares.
4.    CERTIFICATION OF THE BOARD.
4.1    Level of Pre-Tax Operating Income Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Performance Share Vesting Date, the Board shall certify in writing the level of
attainment of Pre-Tax Operating Income during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by Section 5. The Company shall promptly notify the Participant of the
determination by the Board.
4.2    Adjustment to Pre-Tax Operating Income for Extraordinary Items. The Board
shall adjust Pre-Tax Operating Income, as it deems appropriate, to exclude the
effect (whether positive or negative) of any of the following occurring after
the grant of the Award: (a) a change in accounting standards required by
generally accepted accounting principles or (b) any extraordinary, unusual or
nonrecurring item. Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Pre-Tax Operating Income in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.
5.    VESTING OF PERFORMANCE SHARES.
5.1    In General. Except as provided by this Section 5 and Section 8, the
Performance Shares shall vest and become Vested Performance Shares as provided
in the Grant Notice and certified by the Board.
5.2    Effect of Leave of Absence. Unless otherwise required by law, in the
event that the Participant has taken in excess of thirty (30) days in a leave or
leaves of absence during the period beginning on the Grant Date and ending on




--------------------------------------------------------------------------------




the Performance Share Vesting Date, the Performance Share Vesting Date will be
deferred for a period of time equal to the duration of such leave or leaves of
absence.
5.3    Termination for Cause or Voluntary Termination. In the event of the
termination of the Participant’s service with the Company or any Affiliate for
Cause or for any other reason other than death, Disability, Retirement or
termination by the Company without Cause prior to the Performance Share Vesting
Date, the Participant shall forfeit and the Company shall automatically
reacquire all of the Performance Shares subject to the Award. The Participant
shall not be entitled to any payment for such forfeited Performance Shares.
5.4    Termination by Reason of Death. In the event of the death prior to the
Performance Share Vesting Date, then on the date of such death a number of
Performance Shares shall become Vested Performance Shares equal to 100% of the
Target Number of Performance Shares.
5.5    Termination by Reason of Disability. In the event of the termination of
the Participant’s service with the Company or any Affiliate by reason of
Disability prior to the Performance Share Vesting Date, then on the Performance
Share Vesting Date a number of Performance Shares shall become Vested
Performance Shares equal to that number of Performance Shares that would have
become Vested Performance Shares had no such termination of service occurred. 
5.6    Termination Without Cause.
(a)    In the event of the termination of the Participant’s service with the
Company or any Affiliate without Cause more than twelve months before the end of
the Performance Period, the Participant shall forfeit and the Company shall
automatically reacquire all of the Performance Shares subject to the Award. The
Participant shall not be entitled to any payment for such forfeited Performance
Shares.
(b)    In the event of the termination by the Company of the Participant’s
service with the Company or any Affiliate without Cause less than or equal to
twelve months before the end of the Performance Period, then on the Performance
Share Vesting Date the number of Performance Shares that shall become Vested
Performance Shares shall be determined by multiplying (i) that number of
Performance Shares that would have become Vested Performance Shares had no such
termination occurred by (ii) a percentage equal to the ratio of the number of
full months of the Participant’s service with the Company or any Affiliate
during the Performance Period to the number of full months contained in the
Performance Period..
(c)    Termination of the Participant’s service with the Company or any
Affiliate without Cause shall be considered to have occurred on the date on
which any notice of termination given by the Company or any Affiliate, as the
case may be, is stated to be effective (notwithstanding any statutory,
contractual or common law period of notice of termination or compensation in
lieu of such notice, to which the Participant may be entitled). For greater
certainty, the Participant’s service with the Company or any Affiliate shall not
include any period following termination of employment during which the
Participant is in receipt of, or entitled to receive, statutory, contractual or
common law notice of termination or any compensation in lieu of such notice.
5.7    Termination by Reason of Retirement. In the event of the termination of
the Participant’s service with the Company or any Affiliate by reason of
Retirement prior to the Performance Share Vesting Date, then on the Performance
Share Vesting Date the number of Performance Shares that shall become Vested
Performance Shares shall be determined by multiplying (a) that number of
Performance Shares that would have become Vested Performance Shares had no such
termination occurred by (b) a percentage equal to the ratio of the number of
full months of the Participant’s service with the Company or any Affiliate
during the Performance Period to the number of full months contained in the
Performance Period.
5.8    Forfeiture For Violations of Non-Compete and/or Non-Solicitation
Agreements. Notwithstanding anything in Sections 5.5, 5.6(b), or 5.7 to the
contrary, if, following the Participant’s termination of service, the
Participant violates any provision contained in a written service or other
agreement applicable to the Participant (or any other written Company policy of
general application) relating to the prohibition of the Participant from
engaging in activities which would violate any legally enforceable non-compete
or non-solicitation clause or rule prior to the Performance Share Vesting Date,
then all of the Performance Shares shall be treated as unvested and forfeited as
of the date on which such violation occurs. In addition, effective upon any
violation described above, any Performance Shares which have become Vested
Performance Shares following the Participant’s termination of service shall be
forfeited by the Participant and any Common Shares retained by such Participant
shall be returned to the Company or, if the Participant no longer retains such
shares because the Participant has disposed of the shares (including, but not
limited to shares subject to Section 7.2), then the Participant shall remit the
Fair Market Value of the shares on the date the Participant disposed of them.




--------------------------------------------------------------------------------




5.9    Forfeiture of Unvested Performance Shares. Except as otherwise provided
by this Section 5 or Section 8, on the Performance Share Vesting Date, the
Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares. The Participant shall not be entitled to any payment for such forfeited
Performance Shares.
6.    SETTLEMENT OF THE AWARD.
6.1    Issuance of Common Shares. Subject to the provisions of Section 6.3
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Performance Share one (1) Common Share. Common Shares
issued in settlement of Performance Shares shall be subject to any restrictions
as may be required pursuant to Section 6.3, Section 7 or the Insider Trading
Policy.
6.2    Beneficial Ownership of Common Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all Common
Shares acquired by the Participant pursuant to the settlement of the Award.
Except as otherwise provided by this Section 6.2, a certificate for the Common
Shares as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Common Shares. The
grant of the Award and issuance of Common Shares upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No Common Shares may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any Common
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
Common Shares upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Performance Shares shall be
rounded up to the nearest whole number.
7.    TAX MATTERS.
7.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Common shares in settlement thereof. The Company shall have no obligation to
process the settlement of the Award or to deliver Common Shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.
7.2    Withholding in Common Shares. Subject to applicable law, the Company
shall require the Participant to satisfy its tax withholding obligations by
deducting from the Common Shares otherwise deliverable to the Participant in
settlement of the Award a number of whole Common Shares having a fair market
value, as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
8.    CHANGE IN CONTROL.
8.1    Acceleration of Vesting Upon a Change in Control. In the event of the
consummation of a Change in Control prior to the Performance Share Vesting Date,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may assume or continue the Company’s rights
and obligations with respect to outstanding Awards or substitute for outstanding
Awards substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section 8.1, an Award shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, for each Performance
Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of stock of the Company on the
effective date of the Change in Control was entitled for each Performance Share
subject to an Award. In the event that the Acquiror elects




--------------------------------------------------------------------------------




not to assume, continue or substitute for the outstanding Awards in connection
with a Change in Control, the vesting of 100% of the Target Number of
Performance Shares shall be accelerated in full and such Performance Shares
shall be deemed Vested Performance Shares effective as of the date of the Change
in Control, provided that the Participant’s service with the Company or any
Affiliate has not terminated prior to the Change in Control. In settlement of
the Award, the Company shall issue to the Participant one (1) Common Share for
each Vested Performance Share determined in accordance with this Section 8.1.
The vesting of Performance Shares and settlement of the Award that was
permissible solely by reason of this Section 8.1 shall be conditioned upon the
consummation of the Change in Control. Notwithstanding the foregoing, the Board
may, in its discretion, determine that upon a Change in Control, each Award
outstanding immediately prior to the Change in Control shall be canceled in
exchange for payment with respect to 100% of the Target Number of Performance
Shares subject to such Award in (a) cash, (b) stock of the Company or the
Acquiror or (c) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the Fair Market Value of the consideration
to be paid per share of stock in the Change in Control for each such Performance
Share (subject to any required tax withholding). Such payment shall be made as
soon as practicable following the Change in Control.
8.2    Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Participant’s service with the Company ceases
as a result of a Termination After Change in Control (as defined below), the
Target Number of Performance Shares shall become Vested Performance Shares and
the Award shall be settled promptly following such event.
(a)    “Termination After Change in Control” shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i)    Termination by the Company (or its successor) of the Participant’s
service with the Company or such successor without Cause; or


(ii)    The Participant’s resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.


Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s service with
the Company (or its successor) which (A) is for Cause; (B) is a result of the
Participant’s death or disability; (C) is a result of the Participant’s
voluntary termination of such relationship other than for Good Reason; or
(D) occurs prior to the effectiveness of a Change in Control.


(b)    “Good Reason” shall mean any one or more of the following:
(i)    Without the Participant’s written consent, a material adverse change in
the Participant’s duties and responsibilities as compared to the Participant’s
duties and responsibilities immediately prior to the Change in Control;


(ii)    Without the Participant’s written consent, the relocation of the
Participant’s principal place of service to a location that is more than fifty
(50) miles from the Participant’s principal place of service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or


(iii)    Any failure by the Company (or its successor) to pay, or any material
reduction by the Company of, (A) the Participant’s base salary in effect
immediately prior to the date of the Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Company (or its successor) with responsibilities, organizational level
and title comparable to the Participant’s), or (B) the Participant’s bonus
compensation, if any, in effect immediately prior to the date of the Change in
Control (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned by the Participant).
8.3    Federal Excise Tax Under Section 4999 of the Code.
(d)    Excess Parachute Payment. In the event that any acceleration of vesting
the Performance Shares and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for by
this Agreement in order to avoid such characterization.




--------------------------------------------------------------------------------




(e)    Determination by Independent Accountants. To aid the Participant in
making any election called for under Section 8.2(a), no later than the date of
the occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 8.2(a) (an
“Event”), the Company shall request a determination in writing by independent
public accountants selected by the Company (the “Accountants”). Unless the
Company and the Participant otherwise agree in writing, the Accountants shall
determine and report to the Company and the Participant within twenty (20) days
of the date of the Event the amount of such acceleration of vesting, payments
and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with their services contemplated by this Section 8.2(b).
9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Shares effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) that has a material
effect on the Fair Market Value of the Shares, appropriate adjustments shall be
made by the Board in the number of Performance Shares and/or the number and kind
of shares to be issued in settlement of the Award, in order to prevent dilution
or enlargement of the Participant’s rights under the Award. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Board, and its determination shall be final, binding and conclusive.
10.    RIGHTS AS A STOCKHOLDER OR EMPLOYEE.
The Participant shall have no rights as a stockholder with respect to any Common
Shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Participant is an employee of
the Company, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between the
Company or any Affiliate and the Participant, the Participant’s employment is
“at will” and is for no specified term. Nothing in this Agreement shall confer
upon the Participant any right to continue in service with the Company or any
Affiliate or interfere in any way with any right of the Company or any Affiliate
to terminate the Participant’s service with the Company or any Affiliate at any
time.
11.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Common Shares issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable proposed regulations,
transition rules or other administrative guidance thereunder, as determined by
the Board in good faith) to avoid the unfavorable tax consequences provided
therein for non‑compliance. In connection with effecting such compliance with
Section 409A, the following shall apply:
12.1    Required Delay in Payment to Specified Employee. If the Participant is a
“specified employee” of a publicly traded corporation as defined under Section
409A(a)(2)(B)(i) of the Code, unless subject to an applicable exception under
Section 409A, any payment of Section 409A Deferred Compensation in connection
with a “separation from service” (as determined for purposes of Section 409A)
shall not be made until six (6) months after the Participant’s separation from
service (the “Section 409A Deferral Period”). In the event such payments are
otherwise due to be made in installments or periodically during the Section 409A
Deferral Period, to the extent permitted under Section 409A, the payments of
Section 409A Deferred




--------------------------------------------------------------------------------




Compensation which would otherwise have been made in the Section 409A Deferral
Period shall be accumulated and paid in a lump sum as soon as the Section 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.
12.2    Other Delays in Payment. Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Code Section 409A
(including any transition or grandfather rules thereunder). Notwithstanding the
foregoing:
(a)    If any payment is due to the Participant upon a Change in Control but
such Change in Control does not constitute a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as defined in Section 409A(a)(2)(A)(v), then such
payment which constitutes Section 409A Deferred Compensation shall be deferred
until another permissible payment event contained in Section 409A occurs (e.g.,
death, disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A).
(b)    If any payment is due to the Participant upon the Participant’s
termination of service but such termination of service does not constitute a
“separation from service” as defined in Section 409A(a)(2)(A)(i), then such
payment which constitutes Section 409A Deferred Compensation shall be deferred
until another permissible payment event contained in Section 409A occurs.
(c)    If any payment is due to the Participant upon the Participant’s becoming
disabled but such disability does not meet the requirements of a disability
under Section 409A(a)(2)(C), then such payment which constitutes Section 409A
Deferred Compensation shall be deferred until another permissible payment event
contained in Section 409A occurs.
12.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with Section 409A
(including any transition or grandfather rules thereunder) without prior notice
to or consent of the Participant. The Participant hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by the Participant in connection with
the Award, including as a result of the application of Section 409A.
12.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
13.    MISCELLANEOUS PROVISIONS.
13.1    Termination or Amendment. The Board may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
13.2    Nontransferability of the Award. Prior the issuance of Common Shares,
neither this Award nor any Performance Shares subject to this Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.
13.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Board or the
Company




--------------------------------------------------------------------------------




and the Participant, or otherwise create any vested or beneficial interest in
the Participant or the Participant’s creditors in any assets of the Company. The
Participant shall have no claim against the Company for any changes in the value
of any assets which may be invested or reinvested by the Company with respect to
the Award.
13.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
13.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
13.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or any Affiliate, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.6(a).
13.7    Integrated Agreement. The Grant Notice, this Agreement and the Plan
shall constitute the entire understanding and agreement of the Participant and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Grant Notice
and the Agreement shall survive any settlement of the Award and shall remain in
full force and effect.
13.8    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
13.9    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




--------------------------------------------------------------------------------




LULULEMON ATHLETICA INC.


POLICY FOR RECOUPMENT OF INCENTIVE COMPENSATION


In the event lululemon athletica inc. (the “Company”) determines it must restate
its financial results as reported in a Form 10-K, Form 10-Q or other report
filed with the Securities and Exchange Commission to correct an accounting error
due to material noncompliance with any financial reporting requirement under the
U. S. federal securities laws within three (3) years after the date of the first
public issuance or filing of such financial results, the Company will seek to
recover, at the direction of the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors after it has reviewed the
facts and circumstances that led to the requirement for the restatement and the
costs and benefits of seeking recovery, incentive compensation awarded or paid
to a covered officer whose intentional misconduct caused or contributed to the
need for the restatement for a fiscal period if a lower award or payment would
have been made to such covered officer based upon the restated financial
results. The Committee will determine in its discretion the amount, if any, the
Company will seek to recover from such covered officer. The Company may offset
the recoupment amount against current or future incentive and non-incentive
compensation and through cancellation of unvested or vested equity awards. In
addition, the Committee may, to the extent permitted by law, take other remedial
and recovery action, as determined by the Committee. The recoupment of incentive
compensation under this policy is in addition to any other right or remedy
available to the Company.


For purposes of this policy, the term “covered officer” shall mean executive
officers of the Company as defined under the Securities Exchange Act of 1934, as
amended, and such other senior executives as may be determined by the Committee.
This policy extends to individuals who were covered officers on or after
adoption of the policy but ceased being a covered officer before a restatement
triggering recoupment under this policy occurs.


The Committee shall have full and final authority to make all determinations
under this policy. The Company shall take such action as it deems necessary or
appropriate to implement this Policy, including requiring all covered officers
to acknowledge the rights and powers of the Company and the Committee hereunder.


This policy shall be effective as of the date adopted by the Board of Directors
as set forth below and shall apply to incentive compensation that is approved,
awarded or granted on or after that date.






Adopted September 8, 2010
Board of Directors
lululemon athletica inc.








